Exhibit 10.2

[j5148ex10d2image002.jpg]

Michael J. Graham

Executive Vice President

Corporate Secretary

 

July 22, 2002

 

Mr. Patrick W. Gross

AMS Building

4050 Legato Road

Fairfax, VA 22033-4033

 

 

Dear Pat:

 

In my role as Corporate Secretary, on behalf of the Board of Directors of Aegis
Communications Group, Inc. I am pleased to present you with an offer to join the
Board as a director and Chairman. This offer is subject to your acceptance and
to the ratification by the Board of Directors via an authorized board
resolution. The Board would like to offer the following to you:

 

Title: Director and Chairman of the Board of Directors, Member of the Operating
Committee

 

Description of the Role: The primary responsibilities of this position shall
include:

•      Chairing the Board

•      Coaching, mentoring, and monitoring the Company’s executive management
team

•      Assisting in the formulation and execution of corporate strategy

•      Selective participation in key sales calls and other high-level client
interaction

 

Time Commitments: The Board recognizes that this position is a non-executive
role and does not require your full time commitment. However, the Board wishes
to ensure that you will be able to dedicate sufficient time to fulfill the
expectations of the Chairman role. To that end, we expect the minimum time
commitments would include:

•      Attendance at four regular scheduled board meetings per year, one annual
meeting of shareholders, and board committee meetings as appropriate

•      Participation in regularly scheduled Operating Committee meetings and
conference calls

•      A monthly meeting with the executive team

•      Certain top-to-top sales calls with key clients

•      As part of your transition into the role, approximately five days per
month will be dedicated to Aegis through December 31, 2002. In 2003, mutually
agreed upon time commitments will be established.

 

Compensation: Due to the requirements of this position, we are compensating you
for your time as follows:

•      From June 15, 2002 to December 31, 2002, a monthly retainer of $12,500
(pro rata for June 2002), partially reflecting your investment of additional
time to become oriented with the Company

•      The monthly retainer amount will be revisited and possibly adjusted
downward as of January 2003, to be mutually determined between you and the Board
by November 1, 2002 based on expected time commitments going forward

 

Equity in the Company: To fully align you in the role as Chairman with the
interest of our shareholders, we are offering you 500,000 options to purchase
common shares of the company’s stock, subject to the company’s 1998 Stock Option
Plan as Amended. The options will vest pro-ratably over a three-year period with
a strike price equal to the closing price of the Company’s common stock on the
date of grant by the Compensation Committee (anticipated as August 8, 2002). The
options would fully vest upon a change of control or upon your removal from the
Board without cause. Similar to the executive management of the Company, future
grants will be considered by the board and Compensation Committee in the
ordinary course of business.

 

Other: You will be reimbursed for all reasonable out of pocket expenses in
accordance with the Company’s travel policy. It is understood that your travel
will generally be to and from Washington, DC or Seattle, Washington. You will be
provided with an indemnity agreement for your role as a director as provided to
all directors.

 

Pat, we are pleased to welcome you to Aegis and look forward to working with you
to further grow our company.

 

Sincerely,

 

/s/ Michael J. Graham

Michael J. Graham

 

Accepted:

 

/s/ Patrick W. Gross

Patrick W. Gross

 

Date:

 

--------------------------------------------------------------------------------